                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ROBERT PRESLAR,                              )
                                              )
               Plaintiff,                     )
                                              )
 vs.                                          )         Case No. 18-cv-2121-NJR
                                              )
 JOHN BALDWIN, CHRISTOPHER                    )
 THOMPSON, CHRISTINE BROWN,                   )
 and KIM RICHARDSON,                          )
                                              )
              Defendants.                     )

                            MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       On November 26, 2018, as part of his Complaint (Doc. 1), Plaintiff Robert Preslar

(“Preslar”) requested a preliminary injunction. On December 5, 2018, an Order was

entered pursuant to 28 U.S.C. §1915A setting forth Preslar’s claims for violations of the

Americans with Disabilities Act (“ADA”) and Rehabilitation Act (“RA”), as well as

deliberate difference to Preslar’s disability and other medical needs. (Doc. 15). The Court

docketed Preslar’s request for immediate injunctive relief as a separate motion for

preliminary injunction. (Doc. 6). Preslar subsequently filed a formal motion for

preliminary injunction. (Doc. 8). Defendants Christine Brown and Christopher

Thompson filed a response to Preslar’s motion (Doc. 23).

                                      BACKGROUND

       Preslar’s Complaint and motion for preliminary injunction allege that the cells he

has been housed in at Pinckneyville Correctional Center (“Pinckneyville”) fail to

                                            1
accommodate his disability. (Doc. 1, p. 6). The first cell Preslar was placed in did not have

beds or showers that accommodated his wheelchair. (Id.). According to his motions,

Preslar was transferred to another cell—in the 6B unit—on August 23, 2018, but that cell

also lacks proper accommodations. (Doc. 1, pp. 7-8). His wheelchair will not fit between

the bed and sink without being folded. (Id.; Doc. 8, p. 2). Preslar often sleeps in his

wheelchair as a result. (Doc. 1, p. 5). On September 22, 2018, Preslar fell while trying to

fold his wheelchair so that it would fit into the cell. (Id. at p. 8). Preslar also asserts that

he is not allowed out of his cell, except for one hour on Fridays. (Doc. 8, p. 4).

       Preslar also alleges that the showers in 6B unit are also not accessible. Specifically,

he states that the shower head is high enough for able-bodied residents and will not fit

the handicap equipment provided to disabled inmates like Preslar. (Doc. 8, p. 2). The

wheelchair will not fit in the shower, given the size of the shower, and Preslar describes

the shower-chair as “precarious”—making it difficult to transfer from his wheelchair to

the chair. (Id. at p. 2). He also fell trying to take a shower in the 6B unit and has not

showered after that incident. (Doc. 1, p. 8; Doc. 8, p. 3). Preslar asserts that as of the time

of filing his motion, he had not had a shower since August 20, 2018. (Doc. 8, p. 3). He also

claims that he does not have access to cleaning supplies or soap with which to clean

himself. (Id.).

       In addition to the lack of accommodations, Preslar claims that he is in need of

surgery for his leg, but Defendant Christine Brown informed him that the state would

not pay for the surgery because he is set to be released in March 2019. (Doc. 1, p. 8). He

also asserts that he has fallen on three separate occasions and taken to an outside hospital

                                               2
where he was informed that he needed an MRI but the prison would not pay for the

procedure. (Id.; Doc. 8, p. 4).

       Defendants Christine Brown and Christopher Thompson filed a response to

Preslar’s motion. (Doc. 23). They also provided the Court with Preslar’s medical records.

(Doc. 22). According to those records, Preslar was taken to the emergency room at

Pinckneyville Community Hospital on September 18, 2018 for swelling in his lower leg.

(Doc. 22-1, p. 121). Although the records do not indicate which leg was swelling, Preslar

previous complained to medical staff about swelling in his left leg and ankle. (Id. at pp. 93,

95, 100). He was sent to the Pinckneyville Community Hospital again on September 25,

2018 for pain and swelling in his left foot and ankle. (Id. at pp. 124-130; Doc. 22-2, pp. 1-

8). On September 27, 2018 he was approved by Wexford Collegial Review for an

orthopedic consult. (Id. at p. 123). It was noted that Preslar was still in a boot on his left

foot and that he had been to the emergency room on two recent occasions. (Id.).

       Preslar was seen by an orthopedic surgeon on October 22, 2018, and surgery was

recommended for his left foot. (Doc. 22-2, pp. 10-13). Collegial Review approved the

surgery, superior malleolar osteotomy, on October 25, 2018. (Id. at p. 14). Preslar received

surgery for his leg/foot on December 27, 2018 (Doc. 22-1, p. 112-113). He is currently

housed in the infirmary at the Pinckneyville Correctional Center. (Doc. 23-1, p. 1).

Christine Brown, ADA Coordinator and Healthcare Unit Administrator at Pinckneyville,

testified in person and by affidavit that once Preslar is released from the infirmary, he

will be placed in an ADA compliant “four-man wheelchair cell”. (Id. at p. 2). The cell

houses four inmates, two who are in wheelchairs and two who are not in wheelchairs

                                              3
(who serve as “helpers”). (Id.). Prior to his surgery, Preslar held a permit for a low bunk,

low gallery and a permit for a wheelchair and leg brace/boot. (Doc. 22-2, pp. 62-63).

                                          ANALYSIS

         A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520

U.S. 968, 972 (1997) (quoting 11A Charles Alan Wright, Arthur R Miller, & Mary Kay

Kane, Federal Practice and Procedure §2948 (5th ed. 1995)). The purpose of such an

injunction is “to minimize the hardship to the parties pending the ultimate resolution of

the lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). A plaintiff has the

burden of demonstrating:

         1. a reasonable likelihood of success on the merits;
         2. no adequate remedy at law; and
         3. irreparable harm absent the injunction.

Planned Parenthood v. Commissioner of Indiana State Dept. Health, 699 F.3d 962, 972 (7th Cir.

2012).

         As to the first hurdle, the Court must determine whether “plaintiff has any

likelihood of success—in other words, a greater than negligible chance of winning.”

AM General Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). Once a

plaintiff has met his burden, the Court must weigh “the balance of harm to the parties if

the injunction is granted or denied and also evaluate the effect of an injunction on the

public interest.” Id.; Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013). “This equitable

balancing proceeds on a sliding-scale analysis; the greater the likelihood of success of the

merits, the less heavily the balance of harms must tip in the moving party’s favor.” Korte,

                                               4
735 F.3d at 665. In addition, the Prison Litigation Reform Act provides that a preliminary

injunction must be “narrowly drawn, extend no further than necessary to correct the

harm . . . ,” and “be the least intrusive means necessary to correct that harm.” 18 U.S.C.

§ 3626(a)(2). Finally, pursuant to Federal Rule of Civil Procedure 65(d)(2), a preliminary

injunction would bind only the parties, their officers or agents, or persons in active

concert with the parties or their agents.

                                       DISCUSSION

       As explained on the record at the hearing, Preslar has not met the high burden to

obtain a preliminary injunction at this time. There are two main issues that Preslar raises

in his complaint and motion for preliminary injunction: that his cell and shower are not

ADA accessible and that he needs surgery and an MRI but has been denied both. At the

time Preslar filed his Complaint and later motion for preliminary injunction, he was

housed in 6B unit, which he claimed is not handicap accessible. Since his surgery on

December 27, 2018, however, he has been housed in the Pinckneyville infirmary. Those

accommodations appear to be handicap accessible. The Court also was assured that once

he is released from the infirmary, Preslar will be placed in a “four-man wheelchair cell”

which is ADA compliant (Doc. 23-1, p. 2). This is also not the same cellhouse where

Preslar was previously housed.

       Finally, the medical records indicate that Preslar has now received the surgery that

he was seeking. He is also receiving a number of medications to address a variety of

medical conditions. Thus, this issue is also moot.




                                            5
                                     CONCLUSION

      For these reasons and those more thoroughly expressed on the record at the

hearing today, Preslar’s motions for preliminary injunction (Docs. 6, 8) are DENIED.

      IT IS SO ORDERED.

      DATED: 1/22/2019


                                               ___________________________
                                               NANCY J. ROSENSTENGEL
                                               United States District Judge




                                           6
